DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
	Claims 1-21 are pending.

Drawings
The drawings are objected to under 37 CFR 1.84(h) and 37 CFR 1.84(u) because Figures 4, 8, 9, and 10 include multiple views under a single label, and therefore the views are not “clearly separated from one another”. Further, “[t]he different views must be numbered in consecutive Arabic numerals”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 4, 8-11, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 1,943,447 (Land).
Regarding claim 1, Land discloses a safety net (see, e.g., Figure 8 and annotated Figure 1 below), in particular for catching heavy loads, preferably dynamic impact bodies, in particular rocks, wherein the safety net is formed at least to a large extent by mutually engaging net elements (I, M, S), wherein a maximum overall extension of the safety net parallel to a main extension direction of the safety net is substantially greater in an exterior region of the safety net, which in particular includes at least one outermost row of net elements, than a minimum overall extension of the safety net parallel to the main extension direction in an interior region of the safety net which differs from the exterior region (see annotated Figure 1 below).

    PNG
    media_image1.png
    547
    746
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 8 of Land
Regarding claim 3, Land discloses a maximum overall extension of the safety net parallel to the main extension direction of the safety net is greater in a further exterior region of the safety net which differs from the exterior region than the minimum overall extension of the safety net parallel to the main extension direction in the interior region of the safety net which differs from the exterior region and from the further exterior region (see annotated Figure 1 above).
Regarding claim 4, Land discloses the net elements are arranged in a mirror-symmetrical manner with respect to a mirror plane, which is at least substantially perpendicular to a main extension plane of the safety net (see Figure 8).
Regarding claim 8, Land discloses at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises an at least substantially triangle-shaped arrangement of net elements (see annotated Figure 1 above).
Regarding claim 9, Land discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises a periphery which deviates substantially from a mean periphery of net elements outside the partial region (see annotated Figure 1 above).
Regarding claim 10, Land discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, has in a test trial a tear resistance which deviates substantially from a mean tear resistance of net elements outside the partial region (see annotated Figure 1 above).
Regarding claim 11, Land discloses at least one net element (I, M, S) comprises a predetermined breaking point (an inherent material property that when stressed to a certain point, a material will break or yield).
Regarding claim 15, Land discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises at least one energy absorber (an inherent material property that a material will absorb a certain amount of energy).
Regarding claim 16, Land discloses the energy absorber is realized integrally with the at least one net element (I, M, S).
Regarding claim 17, Land discloses at least one net element (I) realizes precisely three connection regions to neighboring net elements (see Figure 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Land.
Regarding claim 2, Land discloses the safety net as claimed in claim 1, but does not expressly disclose the maximum overall extension of the safety net parallel to the main extension direction of the safety net is greater in the exterior region at least by a mean diameter of the net elements of the safety net than the minimum overall extension of the safety net parallel to the main extension direction in the interior region which differs from the exterior region.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the overall extension of a safety net) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Land such that the maximum overall extension of the safety net parallel to the main extension direction of the safety net is greater in the exterior region at least by a mean diameter of the net elements of the safety net than the minimum overall extension of the safety net parallel to the main extension direction in the interior region which differs from the exterior region, as such a modification involves only routine skill in the art.
Regarding claim 5, Land discloses at least one partial region of the safety net which protrudes over the interior region in a direction parallel to the main extension direction of the safety net (see annotated Figure 1), but does not expressly disclose the at least one partial region comprises at least four net elements.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the number of net elements in a partial region) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Land such that the at least one partial region comprises at least four net elements, as such a modification involves only routine skill in the art.
Regarding claim 6, Land discloses at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises a number of net elements arranged side by side in a row in the main extension direction of the safety net (see annotated Figure 1 above), but does not expressly disclose said number corresponds to at least a twentieth of a maximum number of all rows of net elements arranged side by side perpendicularly to the main extension direction of the safety net.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a number of net elements) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Land such that said number corresponds to at least a twentieth of a maximum number of all rows of net elements arranged side by side perpendicularly to the main extension direction of the safety net, as such a modification involves only routine skill in the art.
Regarding claim 7, Land discloses at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises a number of net elements arranged side by side in a row perpendicularly to the main extension direction of the safety net (see annotated Figure 1 above), but does not expressly disclose said number corresponds to at least a tenth of a maximum number of all rows of net elements arranged side by side perpendicularly to the main extension direction of the safety net.
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. a number of net elements) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Land such that said number corresponds to at least a tenth of a maximum number of all rows of net elements arranged side by side perpendicularly to the main extension direction of the safety net, as such a modification involves only routine skill in the art.

Claims 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Land in view of US 8,646,491 (Ferraiolo).
Regarding claim 18, Land discloses a net construction having a safety net as claimed in claim 1 (see rejection above), but does not expressly disclose said construction being a net and rope construction.
Ferraiolo teaches provide a net construction (10) with rope (14) in order to increase the resistance of the net to external stresses and to hold the net in place (see Figure 2 and column 4, lines 24-38). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the net construction of Land to be in the form of a net and rope construction, as taught in Ferraiolo, in order to increase the resistance of the net to external stresses and to hold the net in place.
Regarding claim 19, Ferraiolo teaches at least one guide rope (14) which is guided through at least every third net element (12) of a row of net elements, which extends parallel to a main extension direction of the safety net, on at least one outer edge of the safety net (10; see Figure 2).
Regarding claim 20, Ferraiolo teaches the guide rope (14) is realized as at least one support rope (see Figure 2).
Regarding claim 21, the combination of Land and Ferraiolo teaches a use of a safety net as a catch net in a net and rope construction, in particular as it is claimed in claim 18 (see rejection above).

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, Land discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net (see annotated Figure 1 above), but fails to disclose said at least one net element at least having a material composition which differs substantially from a material composition of the net elements outside the partial region.
The prior art fails to fairly show or suggest a modification to Land such that said at least one net element at least having a material composition which differs substantially from a material composition of the net elements outside the partial region.
Regarding claim 13, Lan discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, at least one wire winding (see annotated Figure 1 above), but fails to disclose the wire diameter of which is substantially greater than a mean wire diameter of wire windings of net elements outside the partial region.
The prior art fails to fairly show or suggest a modification to Land such that the wire diameter of which is substantially greater than a mean wire diameter of wire windings of net elements outside the partial region.
Regarding claim 14, Land discloses at least one net element of at least one partial region of the safety net, which protrudes over the interior region in a direction parallel to a main extension direction of the safety net, comprises at least a number of wire windings (see annotated Figure 1 above), but fails to disclose the at least a number of wire windings deviates substantially from a mean number of wire windings of net elements outside the partial region.
The prior art fails to fairly show or suggest a modification to Land such that the at least a number of wire windings deviates substantially from a mean number of wire windings of net elements outside the partial region.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
June 11, 2021